Citation Nr: 1607403	
Decision Date: 02/25/16    Archive Date: 03/04/16

DOCKET NO.  09-25 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD) with bipolar disorder and major depressive disorder.

2.  Entitlement to service connection for erectile dysfunction (ED), claimed as secondary to PTSD.

3.  Whether new and material evidence has been received to reopen a claim for service connection for left knee disability.

4.  Entitlement to service connection for left knee disability, to include as secondary to service-connected right knee arthritis.

5.  Whether new and material evidence has been received to reopen a claim for service connection for hypertension.

6.  Entitlement to service connection for hypertension, to include as secondary to service-connected PTSD.

7.  Whether new and material evidence has been received to reopen a claim for service connection for bilateral eye disability.

8.  Entitlement to service connection for bilateral eye disability.

9.  Whether new and material evidence has been received to reopen a claim for service connection for migraine headaches.

10.  Entitlement to service connection for migraine headaches.

11.  Entitlement to an initial compensable schedular rating for bilateral hearing loss.

12.  Entitlement to an increased schedular rating for verruca on both hands, currently rated noncompensable.

13.  Entitlement to an increased schedular rating residuals of a fracture of the right little finger, currently rated noncompensable.

14.  Entitlement to an extraschedular rating based on the collective impact of multiple disabilities.

15.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active military service from February 1980 to February 1984.

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from November 2007 and December 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The procedural history of the claims is discussed in detail below.

In August 2014, the Board remanded the claims to the agency of original jurisdiction (AOJ) to schedule a Board hearing.  In April 2015, the Veteran testified during a hearing at the RO before the undersigned Veterans Law Judge (VLJ) of the Board; a transcript of that hearing is of record.

The Board notes that additional evidence, specifically VA treatment records, has been received since the August 2012 supplemental statement of the case (SSOC) continuing the denial of the claim for entitlement to service connection for PTSD and the October 2012 SOC continuing the denial of the remaining claims.  Some of this evidence was received prior to re-certification of the claims to the Board and some was received thereafter.  However, this evidence is either duplicative or cumulative of the evidence already in the claims file and a remand for initial AOJ review of this evidence or issuance of a SSOC is therefore unnecessary. 
38 C.F.R. § 19.31(b)(1) (requiring issuance of a SSOC when the agency of original jurisdiction (AOJ) receives additional pertinent evidence after a SOC or the most recent SSOC has been issued and before the appeal is certified to the Board); 38 C.F.R. § 20.1304(c) (requiring remand for initial AOJ review of pertinent evidence submitted after notification of certification of the appeal to the Board) (emphasis added).  Most of the treatment records are dated prior to the SOC and most recent SSOC, and those dated thereafter relate primarily to the psychiatric disabilities for which service connection is being granted and there is thus no prejudice to the Veteran in considering this evidence.  See also 38 C.F.R. § 20.1304(c) (remand not required if the benefit sought is being granted in full).

The issues of entitlement to service connection for left knee disability, hypertension, bilateral eye disability, migraine headaches, an extraschedular rating based on the collective impact of multiple disabilities, and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The evidence is at least evenly balanced as to whether the Veteran's PTSD with bipolar disorder and major depressive disorder is related to an in-service personal assault.

2.  The evidence is at least evenly balanced as to whether the Veteran's ED is caused by medication taken for his now service connected PTSD.

3.  In a March 2004 rating decision, the RO denied the Veteran's claim for entitlement to service connection for left knee disability.  The Veteran neither appealed this decision nor submitted new and material evidence within the one year appeal period.

4.  Evidence received since the March 2004 decision relates to an unestablished fact necessary to substantiate the claim for entitlement to service connection for left knee disability and raises a reasonable possibility of substantiating the claim.

5.  In a March 2004 rating decision, the RO denied the Veteran's claim for entitlement to service connection for hypertension.  The Veteran neither appealed this decision nor submitted new and material evidence within the one year appeal period.

6.  Evidence received since the March 2004 decision relates to an unestablished fact necessary to substantiate the claim for entitlement to service connection for hypertension and raises a reasonable possibility of substantiating the claim.

7.  In a March 2004 rating decision, the RO denied the Veteran's claim for entitlement to service connection for bilateral eye disability.  The Veteran neither appealed this decision nor submitted new and material evidence within the one year appeal period.

8.  Evidence received since the March 2004 decision relates to an unestablished fact necessary to substantiate the claim for entitlement to service connection for bilateral eye disability and raises a reasonable possibility of substantiating the claim.

9.  In a March 2004 rating decision, the RO denied the Veteran's claim for entitlement to service connection for migraine headaches.  The Veteran neither appealed this decision nor submitted new and material evidence within the one year appeal period.

10.  Evidence received since the March 2004 decision relates to an unestablished fact necessary to substantiate the claim for entitlement to service connection for migraine headaches and raises a reasonable possibility of substantiating the claim.

11.  On VA audiological testing in November 2009 the Veteran's hearing acuity was level I in each ear.

12.  On VA audiological testing in February 2011, the Veteran's hearing acuity was level III in the left ear and level I in the right ear.

13.  Symptoms of the Veteran's verruca of the hands do not more nearly approximate affecting at least 5 percent of the entire body or exposed areas, or require systemic therapy or other immunosuppressive drugs.

14.  Symptoms of the Veteran's right little finger fracture residuals do not warrant evaluation as amputation or additional evaluation for resulting limitation of motion of other digits or interference with overall function  of the hand.


CONCLUSIONS OF LAW

1.  With reasonable doubt resolved in favor of the Veteran, PTSD with bipolar disorder and major depressive disorder was incurred in service.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

2.  With reasonable doubt resolved in favor of the Veteran, ED is proximately due to service connected PTSD with bipolar disorder and major depressive disorder.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).

3.  The March 2004 decision that denied the claim for entitlement to service connection for left knee disability is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.156(b), 20.1103 (2014).

4.  Evidence received since the March 2004 decision is new and material and the criteria for reopening of the claim for entitlement to service connection for left knee disability have therefore been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

5.  The March 2004 decision that denied the claim for entitlement to service connection for hypertension is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

6.  Evidence received since the March 2004 decision is new and material and the criteria for reopening of the claim for entitlement to service connection for hypertension have therefore been met.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

7.  The March 2004 decision that denied the claim for entitlement to service connection for bilateral eye disability is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

8.  Evidence received since the March 2004 decision is new and material and the criteria for reopening of the claim for entitlement to service connection for bilateral eye disability have therefore been met.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

9.  The March 2004 decision that denied the claim for entitlement to service connection for migraine headaches is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

10.  Evidence received since the March 2004 decision is new and material and the criteria for reopening of the claim for entitlement to service connection for migraine headaches have therefore been met.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

11.  The criteria for an initial compensable schedular rating for bilateral hearing loss disability have not been met. 38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.85, 4.86, DC 6100 (2015).

12.  The criteria for an increased schedular rating for verruca of the hands, currently rated noncompensable, have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.20, 4.118, DCs 7813, 7806 (2015).

13.  The criteria for an increased schedular rating for right little finger fracture residuals, currently rated noncompensable, have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107;  38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.20, 4.27, 4.71a, DC 5299-5227 (2015).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93.  The requirements of the statutes and regulation have been met in this case.  As to the claims and applications to reopen being granted, discussion of the VCAA is unnecessary.  As to the claim for an initial compensable rating for bilateral hearing loss disability, this claim arises from the Veteran's disagreement with initial rating assigned in connection with the grant of service connection for this disability.  Where, as here, an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007);

As to the increased schedular rating claims, VA notified the Veteran in September 2009 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence he was to provide, what part VA would attempt to obtain, and how disability ratings and effective dates are determined.  This letter also provided additional information regarding disability ratings and the criteria applicable to the Veteran's increased rating claims in compliance with a decision of the Court that was subsequently vacated by the Federal Circuit.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate the claims and affording the Veteran multiple VA examinations relating to the increased schedular rating claims being decided herein.  For the reasons indicated in the discussion below, the examinations were adequate to decide these claims.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.

Moreover, during the April 2015 Board hearing, the undersigned explained the issues on appeal, suggested the submission of evidence that may have been overlooked, and left the claims file open for 30 days in order to allow the Veteran time to submit additional evidence.  These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

The Board will therefore proceed to the merits of the matters being decided herein.

Analysis

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a). There are particular requirements for establishing PTSD in 38 C.F.R. § 3.304(f) that are separate from those for establishing service connection generally.  Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. § 3.304(f).  The Veteran claims that he has PTSD due to an in-service sexual assault.  There are no service records documenting the assault, but "the absence of a service record documenting an unreported sexual assault is not pertinent evidence that the sexual assault did not occur."  AZ v. Shinseki, 731 F.3d 1303, 1318 (Fed. Cir. 2013).  Rather, if a PTSD claim is based on in-service personal assault, evidence from sources other than service records may corroborate a stressor.  38 C.F.R. § 3.304(f)(5).  Examples of such evidence includes statements from family members or fellow service members.  Moreover, pursuant to 38 C.F.R. § 3.304(5), medical opinion evidence may be submitted for use in determining whether a claimed stressor occurred, and such opinion evidence should be weighed along with the other evidence of record in making this determination.  Menegassi v. Shinseki, 628 F.3d 1379 (Fed. Cir. 2011).

As to whether the Veteran has met the current disability requirement, a March 2015 disability benefits questionnaires apparently prepared by a private psychologist respectively, indicated diagnoses of PTSD, bipolar disorder, and major depressive disorder.  Mental health providers are presumed to know the requirements applicable to their practice, Cohen v. Brown, 10 Vet. App. 128, 139, 140 (1997), and, while there is some question in the evidence below as to the precise psychiatric diagnosis applicable to the Veteran, there is no specific contrary opinion.  The Veteran has thus met the current disability requirement with regard to PTSD and the other psychiatric disorders with which he has been diagnosed.

As to whether the claimed personal assault occurred, there are multiple lay statements corroborating the assault.  In an April 2010 statement, a fellow serviceman who served on the U.S.S. Forrestal with the Veteran wrote that there had been training on a sexual assaults and he later found out that the training had been based on an actual incident involving the Veteran.  A different service member indicated in a subsequent statement that he was close with the Veteran during service but that something happened that caused the Veteran to be depressed and get into trouble.  The serviceman had heard rumors of the sexual assault and surmised that the Veteran was the victim, but the Veteran did not specifically indicate that he was.  However, when he saw the Veteran many years later and questioned him, the Veteran broke down and told him that he had been sexually assaulted, which had caused his negative behavior and problems.

The Board finds the above lay statements to be competent and credible and of significant probative value in establishing that the claimed assault occurred, particularly in light of the case law and regulations indicating that this is precisely the type of information that should be considered in sexual assault cases.  Moreover, these lay statements are supported by the service personnel records indicating that the Veteran experienced disciplinary problems, as well as the lay statement of the Veteran's brother indicating significant behavior changes from when the Veteran entered until when he left military service.  In addition, in a January 2009 VA examination report, a VA physician's assistant found it at least as likely as not that the Veteran's current psychiatric symptoms were related to his reported military sexual trauma (MST).  The rationale was that the Veteran's presentation was consistent with his reported distress of MST.  The diagnosis was noted to be complicated by a long history of polysubstance abuse.  In a March 2009 addendum opinion, the PA reiterated his initial opinion, noting that the Veteran's military experiences exacerbated preexisting personality problems.  The opinion of the PA that the claimed in-service assault occurred is additional evidence supporting the competent, credible lay statements.

The opinion of the PA that the Veteran's psychiatric disabilities are related to the assault is also entitled to significant probative weight as he explained the reasons for his conclusions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  Although the same PA signed an April 2009 addendum, the report of the addendum indicates that the opinion was prepared by a psychologist, who found that, based on a review of the clinical military and past evaluation records and reviewing newer psychological testing there has been no evidence that the Veteran sustained MST while serving in the military.  The rationale was that evidence from testing past disciplinary and criminal behaviors does indicate a trend of unreliability reporting of extreme inconsistent symptoms and a tendency to exaggerate problems and negative functioning.  This evidence weighs against a nexus between the current disabilities and the in-service assault, but there is also additional evidence in support of such a nexus.  In the September 2014 DBQ, the psychiatrist wrote, "After an extensive mental health review, medication therapy, group and individual treatment and counseling, it is my opinion that the conditions of major depression, PTSD, and bipolar disorder are directly related to his militant service MST."  In the March 2015 DBQ, the psychologist similarly attributed the current diagnoses to the MST.

The above evidence reflects that the Veteran has PTSD, bipolar disorder, and major depressive disorder and that he suffered an in-service personal assault.  Moreover, the medical evidence is at least evenly balanced as to whether these disabilities are related to the in-service personal assault.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for PTSD with bipolar disorder and major depressive disorder is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

ED

While service connection is warranted where a current disability resulted from an injury or disease incurred in or aggravated by active military service, 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a), service connection is also warranted for disability proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a).  The Veteran claims that his ED was caused by the medications he took for his now service connected PTSD with bipolar disorder and major depressive disorder.  Such a theory of causation has been recognized as valid by the Court.  See, e.g., Wanner v. Principi, 17 Vet. App. 4, 8 (2003) (noting that "the Board awarded service connection for tinnitus as 'the result of treatment for a service-connected disability'"), rev'd on other grounds, 370 F.3d 1124 (Fed. Cir. 2004); Velez v. West, 11 Vet. App. 148, 157 (1998) (discussing "an implicit secondary-service-connection claim that his gastrointestinal disorder was the result of, inter alia, pain medication taken for his service-connected right-shoulder condition"); Jones v. Brown, 7 Vet. App. 134, 137 (1994)(reviewing Board's denial of service connection for glaucoma as secondary to treatment for blepharoconjunctivitis).

There is only one medical opinion on this question, that of the physician who performed the January 2009 VA examination.  The physician noted that the Veteran was on multiple neurotrophic medications for his PTSD that can cause ED, and it was therefore at least as likely as not that the ED was related to the PTSD medications.  As the VA physician explained the reasons for his opinion based on an accurate characterization of the evidence of record, his opinion is entitled to significant probative weight.  See Nieves-Rodriguez, 22 Vet. App. at 304.  Moreover, there is no contrary medical opinion in the evidence of record.

The evidence is thus at least evenly balanced as to whether the Veteran's ED is proximately due to his PTSD.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for ED secondary to PTSD is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Reopening

Generally, a claim that has been denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA will reopen the claim and review it on the merits.  The implementing regulation also provides that new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

In March 2004, the RO denied the Veteran's claims for entitlement to service connection for left knee disability, hypertension, bilateral eye disability, and migraine headaches.  The Veteran was notified of these denials in an April 2004 letter but did not appeal, and did not submit new and material evidence within the one year appeal period.  Therefore, these denials became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

Initially, the Board notes that in the December 2009 rating decision on appeal, the RO reopened the claim for entitlement to service connection for bilateral eye disability and denied it on the merits, while it denied reopening of the claims for entitlement to service connection for left knee disability, hypertension, and migraine headaches.  The RO continued the denial of reopening of these claims in the October 2012 SOC.  However, the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the RO granted or denied an application to reopen, and will do so with regard to each of the matters on appeal.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

As to the left knee disability, the RO's March 2004 denial was based on part on the fact that the Veteran had "failed to provide any evidence of a current knee condition."  The evidence received since the March 2004 denial includes notations of left knee pain, crepitus, hyperextension, and osteoarthritis of the knees.  While it is not clear whether the references to arthritis of the knees apply are meant to apply to the right knee, of which there is X-ray evidence and for which service connection for arthritis has been granted, this evidence shows current disability and could reasonably substantiate the claim for entitlement to service connection for left knee disability for the reasons indicated in the remand section below.  The criteria for reopening of the claim for entitlement to service connection for left knee disability have therefore been met and reopening of this claim is warranted.

As to hypertension, the RO indicated in its March 2004 denial that there was no evidence of record showing hypertension in service or within a year of separation from service, but did not indicate whether there was evidence of current hypertension.  The evidence before the RO at that time does not show a clear diagnosis of hypertension.  The evidence since the March 2004 denial contains definitive diagnoses of hypertension.  As this evidence shows current disability and could reasonably substantiate the claim for entitlement to service connection hypertension for the reasons indicated in the remand section below, the criteria for reopening this claim have been met.  Reopening of this claim is therefore warranted.

As to the bilateral eye disability, the March 2004 denial was based on a lack of evidence of nexus between the current eye disabilities and the in-service eye injuries including flash burns.  The evidence received since the prior denial includes the September 2009 opinion of a VA optometrist that the Veteran's current bilateral eye disabilities are related to service.  As this evidence relates to the basis for the prior denial and raises a reasonable possibility of substantiating the claim for entitlement to service connection for bilateral eye disability, the criteria for reopening have been met.  Reopening of this claim is therefore warranted.

As to the migraine headaches, one basis for the RO's March 2004 denial was that the Veteran had "failed to provide any evidence of treatment for this condition since discharge."  The evidence received since the March 2004 denial includes VA treatment notes and the Veteran's lay statements indicating that he suffers from headaches.  As this evidence relates to the basis for the prior denial and could reasonably substantiate the claim for entitlement to service connection for migraine headaches for the reasons indicated in the remand section below, the criteria for reopening this claim have been met.  Reopening of this claim is therefore warranted.

Rating Claims

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in VA's Rating Schedule.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.
	
The claim for a higher initial schedular rating for bilateral hearing loss disability stems from the Veteran's timely disagreement with the rating assigned in connection with the grant of service connection, while the claims for increased schedular ratings for verruca of the hands and right little finger fracture residuals stem from the denial of increased ratings for these already service connected disabilities.  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).  Here, as explained below, the uniform noncompensable schedular ratings are proper.

Hearing Loss

The RO granted entitlement to service connection for bilateral hearing loss in December 2009 with a noncompensable rating effective March 30, 2009.  Hearing loss is evaluated under 38 C.F.R. §§ 4.85, 4.86, DC 6100, Tables VI, VIA, and VII of VA's rating schedule.  The Rating Schedule provides a table for rating purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a state-licensed audiologist, including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the pure tone threshold average, which is the sum of the pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz divided by four. 38 C.F.R. § 4.85.  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing. Id.

There are certain exceptional patterns of hearing impairment: When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, and when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  Neither pattern was shown on any of the examinations discussed below, and the special ratings for these patterns are therefore inapplicable.  38 C.F.R. § 4.86.

On the November 2009 VA audiological examination, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
LEFT
20
35
35
55
36
RIGHT
35
35
25
45
35

Maryland CNC speech recognition scores were 96 percent in each ear.

Using Table VI, the Veteran's November 2009 examination results revealed level I hearing in each ear.  Combining these levels according to Table VII results in a noncompensable rating.

On the February 2011 VA audiological examination, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
LEFT
35
35
40
55
41
RIGHT
35
40
40
55
43

Maryland CNC speech recognition scores were 80 percent in the right ear and 94 percent in the left ear.

Using Table VI, the Veteran's February 2011 examination results revealed level III in the left ear and level I in the left ear.  Combining these levels according to Table VII results in a noncompensable rating.

The above evidence reflects that application of the rating schedule to the numeric designations assigned based on the audiological examination reports dated during the appeal period beginning March 30, 2009 indicates that a noncompensable rating has been warranted throughout the appeal period.  The assignment of a schedular disability evaluation for hearing impairment is a purely mechanical application of the rating criteria.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The weight of the evidence thus reflects that an initial compensable schedular rating for bilateral hearing loss disability is not warranted.

Verruca of the Hands

There is no diagnostic code specifically applicable to verruca, i.e., warts.  Hoag v. Brown, 4 Vet. App. 209, 211 (1993) (citing Webster's Medical Desk Dictionary 755 (1986).  The Veteran's verruca of the hands is rated by analogy under 38 C.F.R. § 4.118, DC 7813.  See 38 C.F.R. § 4.20.  Under DC 7813, dermatophytosis is rated as disfigurement of the head, face, or neck, scars, or eczema, depending on the predominant disability.  For the reasons indicated below, the predominant disability caused by the verruca is a rash and is most analogous to eczema.

Eczema is rated under DC 7806.  Pursuant to DC 7806, a noncompensable rating is warranted if less than five percent of the entire body or less than five percent of exposed areas are affected, and; no more than topical therapy was required during the past twelve-month period.  A 10 percent rating is warranted if at least five percent, but less than 20 percent, of the entire body, or at least five percent, but less than 20 percent, of exposed areas are affected, or; if intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of less than six weeks during the past twelve-month period.

A 30 percent rating is warranted if 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or; if systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of six weeks or more, but not constantly, during the past twelve-month period.

A 60 percent rating is warranted if more than 40 percent of the entire body or more than 40 percent of exposed areas are affected, or; if constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs were required during the past twelve-month period.

For the following reasons, the evidence reflects that symptoms of the Veteran's verruca of the hands do not more nearly approximate the criteria for a compensable rating.

On both the November 2009 and February 2011 VA examinations, the Veteran indicated that he was not using any medication or having treatment for his skin during the previous 12 month period.  The criteria relating to therapy for the are therefore not for application.  On the November 2009 VA examination, the Veteran indicated that his hands sweat a lot and this caused a constant rash on his palms.  The examiner indicated that there was no verruca on the skin at that time and there was an eczema type rash on both palms, affecting less than 5 percent of the body surface area.  On the February 2011 VA examination, the Veteran indicated an intermittent rash on the hands causing itching and pain.  The diagnosis was multiple verruca on both palms and fingers, of mild severity.

The above evidence does not reflect that the Veteran's verruca has affected five percent or more of the entire body or exposed areas affected and the Veteran has not indicated that a greater area is affected or that he has undergone treatment or therapy in his written statements or hearing testimony.  The weight of the evidence thus reflects that the symptoms of the Veteran's verruca have not more nearly approximated the criteria for a compensable rating at any time during the appeal period.




Right Little Finger Fracture Residuals

The Veteran's right little finger fracture residuals are rated under 38 C.F.R. § 4.71a, DC 5299-5227.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27.  The use of the "99" series and a hyphenated diagnostic code reflects that there is no specific diagnostic code applicable to little finger fracture residuals, and it must be rated by analogy.  38 C.F.R. § 4.20.  DC 5227 provides for a single noncompensable rating for ankylosis of the ring or little finger.  A note following DC 5227 instructs that it should be considered whether evaluation as amputation is warranted and whether an additional evaluation is warranted for resulting limitation of motion of other digits or interference with the overall function of the hand.

On the November 2009 VA examination, the Veteran indicated that he had pain in the right little finger, there was no overall decrease in hand strength, decrease in hand dexterity, or a history of flare-ups of joint symptoms.  On examination, there was no objective evidence of pain on active range of motion or following repetitive motion and no limitation of motion including following repetitive motion.  There was no ankylosis or deformity of one or more digits, decreased strength or dexterity.  The effect on chores was mild and there were no other effects of the disorder on usual daily activities.

On the February 2011 VA examination, the Veteran indicated that he had pain and decreased grip strength, but no decrease in hand strength or hand dexterity.  There was no objective evidence of pain on active range of motion, but there was limitation of motion.  There was objective evidence of pain following repetitive motion but no additional limitation of motion.  There was no ankylosis, amputation, or deformity, or decreased strength or dexterity.  There were no effects of the disorder on usual daily activities.  The examiner indicated that the degree of severity was mild.

The Veteran is in receipt of the only rating under DC 5227 and this is the diagnostic code most analogous to his disability, as it specifically relates to the anatomical part affected.  Moreover, the above findings reflect that the symptoms have not been severe enough to warrant evaluation as amputation, as indicated by the lack of significant effect on daily activities and mostly normal findings.  Moreover, there was no indication of limitation of motion of the other digits or interference with the overall function of the hand caused by the right little finger fracture residuals.  Finally, although the Veteran experienced  pain following repetitive motion, the Court recently held that when a veteran is not entitled to a compensable rating under an orthopedic diagnostic code such as DC 5227, a veteran is not entitled to a compensable rating under that diagnostic code notwithstanding the general principle under 38 C.F.R. § 4.59 that of recognizing actually painful joints and providing at least the minimum compensable rating for the joint.  Sowers v. McDonald, No. 14-0217,  __ Vet. App. __ (2016).  This is because the fact that there is no minimum compensable rating available under DC5227 means that any level of disability warrants a noncompensable rating, and DC 5227's specific finding that there is no impairment in earning capacity from any limitation of motion of the ring finger trumps the general intent in § 4.59 to compensate painful motion with at least the minimum compensable rating.  Id (citing Beverly v. Nicholson, 19 Vet.App. 394, 402 (2005) (acknowledging that general "cannon of interpretation that the more specific trumps the general").  The weight of the evidence is thus against a compensable rating for right little finger fracture residuals for any portion of the appeal period.

For the foregoing reasons, the preponderance of the evidence is against the claims for an initial compensable schedular rating for bilateral hearing loss disability and for increased schedular ratings for verruca of the hands and right little finger fracture residuals.  The benefit of the doubt doctrine is therefore not for application and these claims must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

ORDER

Entitlement to service connection for PTSD with bipolar disorder and major depressive disorder is granted.

Entitlement to service connection for ED, secondary to PTSD, is granted.

The application to reopen a claim for entitlement to service connection for left knee disability is granted.

The application to reopen a claim for entitlement to service connection for hypertension is granted.

The application to reopen a claim for entitlement to service connection for bilateral eye disability is granted.

The application to reopen a claim for service connection for migraine headaches is granted.

Entitlement to an initial compensable schedular rating for bilateral hearing loss is denied.

Entitlement to an increased schedular rating for verruca on both hands, currently rated noncompensable, is denied.

Entitlement to an increased schedular rating for residuals of a fracture of the right little finger, currently rated noncompensable, is denied.


REMAND

Service Connection Claims

VA must provide an examination or obtain a medical opinion with regard to claims for disability compensation when there is competent evidence of a disability (or persistent or recurrent symptoms of a disability) that may be associated with an in-service event, injury, or disease, but there is insufficient information to make a decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  Similarly, a VA examination must be conducted or medical opinion obtained when the evidence indicates that a current disability may be associated with another service connected disability.  38 C.F.R. § 3.159(c)(4)(i)(C) (2015).

The evidence indicates that the Veteran has a current left knee symptoms or disability that may be associated with his service connected right knee disability or with service, and a remand for a VA examination or to obtain an opinion as to the nature and etiology of any current left knee disability is warranted.

In addition, the diagnosis of hypertension and the Board's grant of service connection for PTSD raises the issue of whether entitlement to hypertension secondary to PTSD is warranted.  VA's own statements in connection with its rulemaking authority support such an association.  VA has found that a presumption of service connection is warranted for hypertensive vascular disease for prisoners of war (POWs). This presumption is based on several medical studies indicating that veterans who have a long-term history of PTSD have a high risk of developing cardiovascular disease and myocardial infarction; thus, since POWs have a relatively high rate of PTSD incurrence, they would presumably be at greater risk of cardiovascular disease to include hypertension.  See Presumptions of Service Connection for Diseases Associated With Service Involving Detention or Internment as a Prisoner of War, 70 Fed. Reg. 37040 (June 28, 2005); Presumptions of Service Connection for Diseases Associated With Service Involving Detention or Internment as a Prisoner of War, 69 Fed. Reg. 60083 (Oct. 7, 2004).  A VA examination or opinion is therefore warranted as to whether hypertension is caused or aggravated by service connected PTSD or is related to service.

The Veteran suffered multiple flash burns and other eye symptoms while working as a welder during service.  The issue is whether he has current disability of the eyes that is related to these injuries.  There are conflicting medical opinions on this question.  In September 2009, a VA optometrist opined that refractive error of the eyes, corneal scar of the left eye, dry eyes, probable low grade allergic conjunctivitis of the eyes, and glaucoma suspect, were at least as likely as not related to an injury, the onset of disease or disorder, or the aggravation of a pre-service disease or disorder, during service.  In contrast, the physician's assistant who performed the November 2009 VA examination opined that the Veteran's complaints of chronic eye irritation, photophobia and glare, did not appear to be related to any service connected injury of the eyes.  He noted that ocular examination was significant at this time only for uncorrected refractive errors, presbyopia, and minimal cataracts of the eyes, and these symptoms were not caused by or a result of any service connected eye injuries or disease.  Neither opinion explained the reasons for their conclusions and they are therefore inadequate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  A new VA examination or opinion is therefore warranted as to the nature and etiology of any current eye disability.

As to the headaches, the Veteran has offered competent evidence that he experiences headaches that may be associated with the sexual assault he suffered during service or otherwise related to service.  A VA examination or opinion is thus warranted as to the nature and etiology of the Veteran's headaches.

Extraschedular

Consideration of an extraschedular rating requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating criteria adequately contemplate disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms, i.e., marked interference with employment and frequent hospitalization.  If the disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted.

The above evidence reflects that the symptoms of the Veteran's verruca and right little finger fracture are not contemplated by the relevant diagnostic codes.  Neither DC 7813, 7806, nor 5227 specifically contemplate pain and 38 C.F.R. § 4.59, which does contemplate pain for orthopedic disabilities, is not for application.  Although the symptoms of the Veteran's bilateral hearing loss disability appear to be contemplated by the criteria, the Board must in any event address whether the collective impact of the multiple disabilities causes marked interference with employment or frequent hospitalization.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014).  The evidence reflects that there has been marked interference with employment.  On the February 2011 VA examination, it was indicated that there were significant effects of the Veteran's right little finger fracture residuals on his usual occupation, specifically decreased manual dexterity.  Moreover, the reasons given for the Veteran's unemployment were difficulty with labor and working due to psychiatric and other medical conditions.  These statements of the February 2011 VA examiner warrant consideration of entitlement to an extraschedular rating based on the impact of his multiple service connected disabilities.  This evidence also raises the issue of entitlement to a TDIU as part of the Veteran's increased rating claims.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Action on the claims for an extraschedular rating and entitlement to a TDIU should be deferred until the remaining service connection claims have been adjudicated.

Accordingly, the claims for entitlement to service connection for left knee disability, hypertension, bilateral eye disability, migraine headaches, an extraschedular rating based on the collective impact of multiple disabilities, and a TDIU are REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination or obtain an opinion from a physician as to the etiology of any current left knee disability.

The claims file must be sent to the examiner or physician for review.

The examiner or physician should first identify any current left knee disability, i.e., since the Veteran filed his claim in April 2009.  Then, as to any such disability, the examiner should indicate whether it is as least as likely as not (50 percent probability or more) that the Veteran's left knee disability is either (a) caused or (b) aggravated by his service connected right knee arthritis.

The examiner or physician should also indicate whether it is at least as likely as not that any current left knee disability is related to service.

A complete rationale should accompany any opinion provided.

The examiner or physician is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinions.

2.  Schedule the Veteran for a VA examination or obtain a medical opinion as to the etiology of his hypertension.  All necessary tests should be conducted.

The claims file must be sent to the examiner for review.

The examiner or physician should indicate whether it is as least as likely as not (50 percent probability or more) that the Veteran's hypertension is either (a) caused or (b) aggravated by his service connected PTSD.  The references to VA regulatory materials indicating a possible association between PTSD and hypertension among POWs discussed above should be addressed.

The examiner or physician should also indicate whether it is at least as likely as not that the Veteran's hypertension is related to service.

A complete rationale should accompany any opinion provided.

3.  Schedule the Veteran for a VA examination or obtain a medical opinion as to the nature and etiology of any current disability of either eye.

The claims file must be sent to the examiner or physician for review.

The examiner or physician should first identify all current disabilities of either eye.  Then, as to any such disability, the indicate whether it is as least as likely as not (50 percent probability or more) that any current eye disability is related to service, to include flash burns suffered as a welder. 

A complete rationale should accompany any opinion provided.  The examiner or physician should address the opinions of the VA optometrist in September 2009 and the VA physician's assistant in November 2009.

The examiner or physician is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinions.

4.  Schedule the Veteran for a VA examination or obtain a medical opinion as to the etiology of his headaches.  All necessary tests should be conducted.

The claims file must be sent to the examiner for review.

The examiner should indicate whether it is as least as likely as not (50 percent probability or more) that the Veteran's headaches are service, to include injury suffered during the sexual assault that occurred and is the stressor based on which service connection for PTSD was granted.

A complete rationale should accompany any opinion provided.

The examiner or physician is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinion.

5.  After adjudicating the remaining service connection claims and assigning ratings for the now service connected PTSD and ED, refer to the Director of Compensation the question of entitlement to an extraschedular rating based on the collective impact of multiple disabilities.

6.  After adjudicating the remaining service connection claims and assigning ratings for the now service connected PTSD and ED, determine whether the Veteran meets the schedular criteria for a TDIU under 38 C.F.R. § 4.16(a).  If so, adjudicate the issue of entitlement to a TDIU.  If not, refer to the Director of Compensation the issue of entitlement to a TDIU pursuant to 38 C.F.R. § 4.16(b).

7.  After the above development has been completed, adjudicate the claims for entitlement to an extraschedular rating based on the collective impact of multiple disabilities and entitlement to a TDIU, if that matter was referred to the Director of Compensation.

8.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a SSOC and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JAMES D. RIDGWAY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


